 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                        No. 2:15-cr-0205-TLN-EFB P
12                       Respondent,
13           v.                                        ORDER
14    MATTHEW MULLER,
15                       Movant.
16

17          Movant is a federal prisoner proceeding without counsel with a motion to vacate, set

18   aside, or correct his sentence pursuant to 28 U.S.C. § 2255. On October 3, 2018, movant

19   requested a second extension of time to file his objections to the July 18, 2018 findings and

20   recommendations. ECF Nos. 69, 70. He also requested permission to allow his wife to file

21   documents with the court electronically. ECF No. 71.

22          Local Rule 133(b)(2) provides that, “Any person appearing pro se may not utilize

23   electronic filing except with the permission of the assigned Judge or Magistrate Judge. See L.R.

24   133(b)(3). All pro se parties shall file and serve paper documents as required by applicable

25   Federal Rules of Civil or Criminal Procedure or by these Rules.” Movant seeks permission to

26   designate his wife as his agent and allow her to electronically file documents in this case. The

27   request must be denied because movant’s wife may not file documents on movant’s behalf. Rule

28   11 of the Federal Rules of Civil Procedure requires that “[e]very pleading, written motion, and
 1   other paper . . . be signed by at least one attorney of record in the attorney’s name—or by a party
 2   personally if the party is unrepresented.” Fed. R. Civ. P. 11(a). The court will, however, allow
 3   movant additional time to file his objections. Accordingly, the court will allow movant another
 4   thirty days within which to file his objections and deny his request for permission to file
 5   electronically.
 6          Accordingly, IT IS HEREBY ORDERED that:
 7          1. Movant’s request for an extension of time (ECF Nos. 69, 70) is granted. Movant shall
 8              file his objections not later than thirty days from the date this order is served.
 9          2. Movant’s request for permission to file electronically (ECF No. 71) is denied.
10   Dated: October 11, 2018.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
